United States Court of Appeals
                 For the Eighth Circuit
             ___________________________

                     No. 14-2669
             ___________________________

                        Parke W. Little

            lllllllllllllllllllll Plaintiff - Appellant

                                v.

 Charles A. Rummel; Stewart Stenberg; Matthew Kolling

          lllllllllllllllllllll Defendants - Appellees

Clarence A. Tuhy, in their official and individual capacities

                 lllllllllllllllllllll Defendant

             City of Dickinson, North Dakota

           lllllllllllllllllllll Defendant - Appellee

              County of Stark, North Dakota

                 lllllllllllllllllllll Defendant
                         ____________

         Appeal from United States District Court
        for the District of North Dakota - Bismarck
                       ____________

                 Submitted: March 11, 2015
                    Filed: June 30, 2015
                       [Unpublished]
                      ____________
Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       In this appeal, Parke Little challenges the district court's1 grant of summary
judgment in favor of Charles Rummel, Stewart Stenberg, Matthew Kolling and the
City of Dickinson, North Dakota (the city defendants), and in favor of Clarence Tuhy
and the County of Stark, North Dakota; and the court's resulting dismissal of all
claims.2

      Rummel, chief of the Dickinson Police Department, terminated Little on June
30, 2008. Several events leading up to that termination are the basis of this suit, all
of which Little alleges as "incidents" in his complaint. At the forefront are Little's
actions on June 16, 2008, in a situation involving two persons who had been arrested
by other officers after they were involved in a motor vehicle accident and fled on
foot. Little claimed that his termination was the result of, or retaliation for, the many
incidents expressed in his complaint; however, the city stated it was Little's use of
excessive force during the June 16 arrests and his failure to credibly explain that
incident to the city that supported the decision to terminate Little.

      On de novo review, Satcher v. University of Arkansas at Pine Bluff Board of
Trustees, 558 F.3d 731, 734 (8th Cir. 2009), we agree with the district court that
summary judgment in favor of the city defendants is proper. See 8th Cir. R. 47B. In

      1
       The Honorable Charles S. Miller, Jr., United States Magistrate Judge for the
District of North Dakota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        Appellees Clarence A. Tuhy and the County of Stark, North Dakota, were, by
stipulation, dismissed in September 2014 while this matter pended on appeal.

                                          -2-
its order, the district court thoroughly discusses peripheral issues raised by the parties
but, at bottom, Little failed to exhaust state remedies following the Dickinson Civil
Service Commission's approval of Little's termination–a prerequisite to bringing his
42 U.S.C. § 1983 action–and thus his post-deprivation procedural due process claims
fail. Wax 'n Works v. City of St. Paul, 213 F.3d 1016, 1019 (8th Cir. 2000) ("Under
federal law, a litigant asserting a deprivation of procedural due process must exhaust
state remedies before such an allegation states a claim under [42 U.S.C.] § 1983.").
We likewise affirm the district court's grant of summary judgment in favor of the city
defendants on Little's remaining constitutional and state-law negligence claims for
the reasons stated by the district court in its detailed and well-reasoned opinion.
                          ______________________________




                                           -3-